EXHIBIT 10.34

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into by and between ODS
Technologies, L.P. (the “Company”) and Ryan O’Hara (“Employee”), as of the 17th
day of February 2004 and will then supersede any and all prior agreements,
whether express or implied, oral or written, between Employee and the Company or
Gemstar-TV Guide International, Inc. (together with its subsidiaries,
“Gemstar-TV Guide”) relative to his employment with the Company or Gemstar-TV
Guide; provided, however, that all options granted to Employee during his prior
employment with Gemstar-TV Guide shall continue to vest in accordance with their
terms for so long as Employee continues to be employed by the Company or
Gemstar-TV Guide.

 

I. EMPLOYMENT.

 

The Company hereby employs Employee and Employee hereby accepts such employment,
upon the terms and conditions hereinafter set forth, from February 17, 2004 (the
“Effective Date”), to and including June 25, 2007 (the “Term”). This Agreement
is subject to renewal only as set forth in Section VI below. In the event the
Agreement is renewed pursuant to Section VI below, reference to the Term in this
Agreement shall also refer to such renewal term.

 

II. DUTIES.

 

A. Employee shall serve during the course of his employment as Chief Operating
Officer of the Company, with such duties, authority and responsibilities as are
consistent with those generally performed by the Chief Operating Officer of a
company, and any other duties that may be assigned by the Company acting though
its general partner, board of directors, managing member or similar governing
entity or body at any time in question (the “Governing Body”) that are
appropriate for such position. Employee shall report directly to the President
of the Company, and if there is no President, directly to the Governing Body or
through a designee of the Governing Body appointed by the Governing Body.

 

B. Employee agrees to devote substantially all of his time, energy and ability
to the business of the Company. Nothing herein shall prevent Employee, upon
approval of the Governing Body, from serving as a director or trustee of other
corporations or businesses which are not in competition with the business of the
Company or in competition with any present or future affiliate of the Company.
Nothing herein shall prevent Employee from (i) investing in real estate for his
own account, (ii) becoming a partner or a stockholder in any corporation,
partnership or other venture not in competition with the business of the Company
or in competition with any present or future affiliate of the Company, or (iii)
becoming up to a 5% stockholder in any publicly held corporation whether or not
in competition with the business of the Company or in competition with any
present or future affiliate of the Company.

 

III. COMPENSATION.

 

A. The Company will pay to Employee a base salary at the annual rate of $428,000
from February 17, 2004 through June 25, 2004, $458,000 from June 26, 2004
through June 25,



--------------------------------------------------------------------------------

2005; $471,700 from June 26, 2005 through June 25, 2006, and $485,900 from June
26, 2006 through June 25, 2007. Such salary shall be earned monthly and shall be
payable in periodic installments no less frequently than monthly in accordance
with the Company’s customary practices. Amounts payable shall be reduced by
standard withholding and other authorized deductions.

 

B. Annual Bonus. Employee shall be paid an annual bonus (the “Bonus”) at the
Company’s sole discretion based on a number of factors, including the
performance of the Employee and the Company with a target bonus of thirty (30%)
to forty percent (40%) of employee’s annual base salary for the applicable year,
in any event such bonus to be determined and paid on a calendar year basis and
shall be commensurate with bonus percentages paid to comparable employees of
Gemstar-TV Guide.

 

C. Welfare Benefit Plans. Employee and/or his family, as the case may be, shall
be eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by Gemstar-TV Guide
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of Gemstar-TV Guide.

 

D. Expenses. Employee shall be entitled to receive prompt reimbursement for all
reasonable employment expenses incurred by him in accordance with the policies,
practices and procedures as in effect generally with respect to other peer
executives of Gemstar-TV Guide.

 

E. Fringe Benefits. Employee shall be entitled to fringe benefits in accordance
with the plans, practices, programs and policies as in effect generally with
respect to other peer executives of Gemstar-TV Guide.

 

F. Vacation. Employee shall be entitled to a minimum of four (4) weeks paid
vacation each year, which shall be taken in accordance with policies and
practices as in effect generally with respect to other peer executives of
Gemstar-TV Guide.

 

G. Stock Options. Gemstar-TV Guide shall grant to Employee, subject to
Compensation Committee approval and the vesting provisions described in this
Agreement, nonqualified stock options (the “Options”) under Gemstar-TV Guide’s
1994 Stock Incentive Plan, as amended (the “Plan”), to acquire two hundred fifty
thousand (250,000) shares of Gemstar-TV Guide’s Common Stock (“Common Shares”).
Each Option shall represent the right to acquire one (1) Common Share. Subject
to earlier termination of the Options as described below, the Options shall vest
as follows: (i) fifty thousand (50,000) Options shall vest in full and become
immediately exercisable on the first anniversary of the Effective Date, (ii)
fifty thousand (50,000) Options shall vest in full and become immediately
exercisable on the second anniversary of the Effective Date, (iii) fifty
thousand (50,000) Options shall vest in full and become immediately exercisable
on the third anniversary of the Effective Date, (iv) fifty thousand (50,000)
Options shall vest in full and become immediately exercisable on the fourth
anniversary of the Effective Date, and (v) fifty thousand (50,000) Options shall
vest in full and become immediately exercisable on the fifth anniversary of the
Effective Date. The Options shall expire on the first to occur of (i) the close
of business on the last business day of the Company coinciding with or
immediately preceding the day before the tenth anniversary of the Effective
Date, (ii) the termination of the Options pursuant to Section 4.2 of the 1994
Plan, or (iii)

 

2



--------------------------------------------------------------------------------

the termination of the Options in connection with a termination of Employee’s
employment with the Company as contemplated by the Option Agreement (as such
term is defined below) and as modified by Section IV-E-1 or IV-E-3 below. The
exercise price per Common Share under each Option shall equal the closing price
for a Common Share on the NASDAQ National Market Reporting System on the award
date. The Options shall be evidenced by a written option agreement in the form
attached hereto as Exhibit A (the “Option Agreement”) and shall, except as
expressly provided in this Section III-G and in IV-E-3 below, be subject to the
terms and conditions set forth in the Plan and the Option Agreement. Additional
annual Option grants may be made at Gemstar-TV Guide’s sole discretion. The
number of annual Option grants shall be based on the same criteria used to
calculate the number of Option grants awarded to comparable employees.

 

H. Car Allowance. The Company shall provide Employee with a car allowance of six
hundred dollars ($600.00) per month to be used for the purchase, lease and
maintenance of an appropriate automobile for his use during the term of the
Agreement.

 

I. The Company reserves the right to modify, suspend or discontinue any and all
of the above plans, practices, policies and programs at any time without
recourse by Employee so long as such action is taken generally with respect to
other similarly situated peer executives of Gemstar-TV Guide and does not single
out Employee.

 

IV. TERMINATION.

 

A. Death or Disability. Employee’s employment shall terminate automatically upon
Employee’s death. If a Disability of Employee has occurred (pursuant to the
definition of Disability set forth below), the Company may give to Employee
written notice of its intention to terminate Employee’s employment. In such
event, Employee’s employment with the Company shall terminate effective on the
120th day after receipt of such notice by Employee, provided that, within the
120 days after such receipt, Employee shall not have returned to full-time
performance of his duties. For purposes of this Agreement, “Disability” shall
mean either (i) a physical or mental impairment which substantially limits a
major life activity of Employee and which renders Employee unable to perform the
essential functions of his position, even with reasonable accommodation which
does not impose an undue hardship on the Company for an aggregate of 120 days in
any twelve-month period or (ii) Employee becomes eligible to receive benefits
under any Long Term Disability Insurance provided by the Company or Gemstar-TV
Guide. The determination of disability under subsection (i) of the preceding
sentence, shall be based upon information supplied by Employee and/or his
medical personnel, as well as information from medical personnel (or others)
selected by the Company. In the event Employee’s health care provider and the
Company do not agree as to whether Employee has a Disability, Employee and the
Company shall appoint a third-party qualified physician who shall evaluate
Employee and provide a determination of whether Employee has a Disability. Upon
termination as a result of death or Disability, the Options, and any other
options granted to Employee by the Company or Gemstar-TV Guide during his
employment, to the extent outstanding and not previously vested at the time of
such termination, shall thereupon vest in full and shall, subject to earlier
termination pursuant to Section 4.2 of the Plan, continue to be exercisable for
a period of three (3) years after such termination.

 

B. Cause. The Company may terminate Employee’s employment for “Cause” in the
event the Employee has engaged in or committed: willful misconduct; gross
negligence; theft, fraud

 

3



--------------------------------------------------------------------------------

or a felony; refusal or unwillingness to perform his duties reasonably required
by the Company hereunder; sexual harassment; insubordination; any willful act
that is likely to and which does in fact have the effect of injuring the
reputation, business or a business relationship of the Company or Gemstar-TV
Guide; violation of any fiduciary duty; violation of any duty of loyalty; and
breach of any term of this Agreement. In the event the Company determines that
Cause for termination exists based upon willful misconduct, gross negligence or
refusal or unwillingness to perform duties and if such ground is curable,
Employee shall be given thirty (30) days to cure such ground for termination for
Cause. After the expiration of any such cure period, the Company shall make a
determination as to whether Employee has cured such ground for termination for
Cause.

 

C. Good Reason. Employee may terminate employment for Good Reason. For purposes
of this Agreement, “Good Reason” shall mean any of the following: (i) the
Company requires Employee to relocate his principal office more than 50 miles
away from the Los Angeles, California area without Employee’s consent; (ii) the
Company assigns Employee to a position other than Chief Operating Officer
without Employee’s consent; (iii) the Company requires Employee to report
directly to any officer other than the President or the Governing Body without
Employee’s consent; (iv) the Company substantially diminishes Employee’s duties
or responsibilities; or (v) the occurrence of a Change in Control of the
Company. For purposes of this Agreement, a “Change in Control” shall mean either
(1) the accumulation or acquisition of a majority of the Common Shares of the
Company by any person or entity which, as of the Effective Date, owned less than
ten percent (10%) of the Common Shares or (2) the purchase of substantially all
of the assets of the Company by any person or entity which, as of the Effective
Date, owned less than ten percent (10%) of the Common Shares. Before terminating
his employment with Good Reason under subsections (i) – (iv), Employee shall
give the Company written notice of his intent to terminate for Good Reason and
the basis therefor, and the Company shall have thirty (30) days to cure (the
“Cure Period”). If the Company fails to cure the Good Reason within the Cure
Period, Employee may terminate his employment and this Agreement upon an
additional ten (10) days’ written notice. In the event Employee intends to
terminate his employment upon a Change in Control, Employee must give the
Company written notice of such termination within ninety (90) days after the
Change in Control occurrence. For all purposes under this Agreement, any
termination by Employee with Good Reason shall be treated as a termination
without Cause and Employee shall be entitled to the payments and benefits set
forth in Section IV-E-3 pursuant to its terms.

 

D. Other than Cause or Death or Disability. The Company may terminate Employee’s
employment at any time, with or without cause, upon 30 days’ written notice.

 

E. Obligations of the Company Upon Termination.

 

1. Death or Disability. If Employee’s employment is terminated by reason of
Employee’s Death or Disability, this Agreement shall terminate without further
obligations to Employee or his legal representatives under this Agreement, other
than for (a) payment of the sum of (i) Employee’s annual base salary through the
date of termination to the extent not theretofore paid, (ii) Employee’s pro rata
bonus for the calendar year during which the Employee’s Death or Disability
occurs, and (iii) any compensation previously deferred by Employee (together
with any accrued interest or earnings thereon), in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (i), (ii), and
(iii) shall be hereinafter referred to as the “Accrued Obligations”), which
shall be paid to Employee or his estate or

 

4



--------------------------------------------------------------------------------

beneficiary, as applicable, in a lump sum in cash within 30 days of the date of
termination; (b) payment to Employee or his estate or beneficiary, as
applicable, any amounts due pursuant to the terms of any applicable welfare
benefit plans; and (c) vesting and exercisability of the Options, and any other
options granted to Employee by Gemstar during his employment, in accordance with
Section IV-A.

 

2. Cause. If Employee’s employment is terminated by the Company for Cause, this
Agreement shall terminate without further obligations to Employee other than for
the timely payment of Accrued Obligations. If it is subsequently determined that
the Company did not have Cause for termination under Section IV-B, then the
Company’s decision to terminate shall be deemed to have been made under Section
IV-D and the amounts payable under Section IV-E-3 shall be the only amounts
Employee may receive for his termination.

 

3. Other than Cause or Death or Disability. If the Company terminates Employee’s
employment for other than Cause or Death or Disability, or if Employee
terminates his employment with Company for Good Reason, this Agreement shall
terminate without further obligations to Employee other than (a) the timely
payment of Accrued Obligations; (b) upon Employee’s execution, and
non-revocation, of a release substantially in the form attached hereto as
Exhibit B, payment to Employee of a lump sum equal to the greater of (i) twelve
months of his then current salary, or (ii) the balance of base salary payments
for all remaining years of this Agreement, including any renewal term if the
Agreement has been renewed prior to the termination, less standard withholdings
and other authorized deductions. Furthermore, if the Company terminates
Employee’s employment for other than Cause, Death or Disability, or if Employee
terminates his employment with Company for Good Reason, the Options, and any
other options granted to Employee by the Company or Gemstar-TV Guide during his
employment, to the extent outstanding and not previously vested at the time of
such termination, shall thereupon vest in full and shall, subject to earlier
termination pursuant to Section 4.2 of the Plan, continue to be exercisable for
a period of three (3) years after such termination (or such longer period of
time if and to the extent permitted under the Option Agreement).

 

5



--------------------------------------------------------------------------------

V. ARBITRATION.

 

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of Employee’s employment, including, but not limited to, any state or federal
statutory claims, shall be submitted to arbitration in Los Angeles, California,
before a sole arbitrator selected from the American Arbitration Association
(“AAA”), and shall be conducted in accordance with the AAA rules for the
resolution of Employment Disputes as the exclusive forum for the resolution of
such dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until otherwise modified by the
Arbitrator; provided, however, that such provisional injunctive relief shall be
sought in aid and in advance of the arbitration only. Final resolution of any
dispute through arbitration may include any remedy or relief which the
Arbitrator deems just and equitable, including any and all remedies provided by
applicable state or federal statutes. At the conclusion of the arbitration, the
Arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the Arbitrator’s award or decision is based. Any
award or relief granted by the Arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or Employee’s
employment. Employee and Company agree that in any proceeding to enforce the
terms of this Agreement, the prevailing party shall be entitled to its or his
reasonable attorneys’ fees and costs (including forum costs associated with the
arbitration) incurred by it or him in connection with resolution of the dispute
in addition to any other relief granted.

 

VI. RENEWAL

 

This Agreement may be renewed by mutual written agreement of the parties.
Executive acknowledges and agrees that the Company has no obligation to renew
this Agreement or to continue Executive’s employment after any termination of,
or the expiration of, this Agreement, and expressly acknowledges that no
promises or understanding to the contrary have been made or reached.

 

VII. ANTISOLICITATION.

 

Employee promises and agrees that during the term of this Agreement or renewal
in accordance with Section VI above, and for a period of twelve (12) months
thereafter, he will not influence or attempt to influence customers of
Gemstar-TV Guide or any of its present or future subsidiaries, including the
Company, either directly or indirectly, to cease their existing business with
Gemstar-TV Guide or any of its subsidiaries, including the Company; provided,
however, it shall not be a breach of this provision, after termination of this
Agreement to solicit future business from any person or entity with whom he had
conducted business, on behalf of himself or any other entity, prior to the
Effective Date.

 

6



--------------------------------------------------------------------------------

VIII. SOLICITING EMPLOYEES.

 

Employee promises and agrees that he will not, during the term of this Agreement
and for a period of twelve (12) months following termination of his employment
or the expiration of this Agreement or renewal in accordance with Section VI
above, directly or indirectly solicit any employees of Gemstar-TV Guide or its
subsidiaries, including the Company, who earned annually $50,000 or more as such
an employee during the last six months of his or her own employment to work for
any business, individual, partnership, firm, corporation, or other entity then
in Competition with the business of Gemstar-TV Guide or any of its subsidiaries,
including the Company. For the purposes of this provision, “indirectly solicit”
shall mean that Employee has provided name(s) or other identifying information
to aid in the solicitation of such person.

 

IX. CONFIDENTIAL INFORMATION.

 

Employee, in the performance of Employee’s duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but in no way limited to development, marketing, organizational,
financial, management, administrative, production, distribution and sales
information, data, specifications and processes presently owned or at any time
in the future developed, by the Company or its agents or consultants, or used
presently or at any time in the future in the course of its business that is not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and will be available to
Employee in confidence. Except in the performance of duties on behalf of the
Company, Employee shall not, directly or indirectly for any reason whatsoever,
disclose or use any such Confidential Material, unless such Confidential
Material ceases (through no fault of Employee’s) to be confidential because it
has become part of the public domain. All records, files, drawings, documents,
equipment and other tangible items, wherever located, relating in any way to the
Confidential Material or otherwise to the Company’s business, which Employee
prepares, uses or encounters, shall be and remain the Company’s sole and
exclusive property and shall be included in the Confidential Material. Upon
termination of this Agreement by any means, or whenever requested by the
Company, Employee shall promptly deliver to the Company any and all of the
Confidential Material, not previously delivered to the Company, that may be or
at any previous time has been in Employee’s possession or under Employee’s
control, provided however, that Employee may retain in his possession any
Confidential Material that reflects the terms of his employment with the Company
or the terms or amount of his compensation and benefits.

 

X. INDEMNIFICATION.

 

To the maximum extent permitted by applicable law, the Company shall indemnify
Employee and hold Employee harmless from and against any and all claims,
liabilities, judgment, fines, penalties, costs and expenses (including, without
limitation, reasonable attorney’s fees, costs of investigation and experts,
settlements and other amounts actually incurred by Employee in connection with
the defense of any action, suit or proceeding, and in connection with any appeal
thereon) incurred by Employee in any and all threatened, pending or completed
actions, suits or proceeding, whether civil, criminal administrative or
investigative (including, without limitation, actions, suits or proceeding
brought by or in the name of the Company) arising, directly or indirectly, by
reason of Employee’s status, actions or inactions as a director, officer,
employee or agent of the Company or of an affiliate of the Company so long as
Employee’s conduct was in good faith. The Company shall promptly advance to
Employee upon request any and all expenses

 

7



--------------------------------------------------------------------------------

incurred by Employee in defending any and all such actions, suits or proceeding
to the maximum extent permitted by applicable law. The obligations of the
Company under this Section X shall survive any termination of this Agreement.

 

XI. SUCCESSORS.

 

A. This Agreement is personal to Employee and shall not, without the prior
written consent of the Company, be assignable by Employee.

 

B. This Agreement may not be assigned by the Company without Employee’s prior
written consent, unless such assignment is made in connection with a Change in
Control, in which case, this Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns and any such successor
or assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. With respect to any assignment of this Agreement by
Company requiring Employee’s prior written consent, no such permitted assignment
shall relieve the Company of its obligations or liability hereunder unless
Employee otherwise agrees in writing.

 

XII. WAIVER.

 

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

 

XIII. MODIFICATION.

 

This Agreement may not be amended or modified other than by a written agreement
executed by Employee and the Executive Vice President Administration of the
Company.

 

XIV. SAVINGS CLAUSE.

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

XV. COMPLETE AGREEMENT.

 

This Agreement constitutes and contains the entire agreement and final
understanding concerning Employee’s employment with the Company and the other
subject matters addressed herein between the parties. It is intended by the
parties as a complete and exclusive statement of the terms of their agreement.
It supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof. Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party. This is a fully
integrated agreement.

 

8



--------------------------------------------------------------------------------

XVI. GOVERNING LAW.

 

This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, by the laws
of the State of California without regard to principles of conflict of laws.

 

XVII. CONSTRUCTION.

 

Each party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

 

XVIII. COMMUNICATIONS.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered or if mailed by
registered or certified mail, postage prepaid, addressed to Employee c/o the
Company at 6922 Hollywood Blvd., 12th Floor, Los Angeles, CA 90028, or addressed
to the Company at 6922 Hollywood Blvd., 12th Floor, Los Angeles, CA 90028,
Attention: Gloria Dickey. Either party may change the address at which notice
shall be given by written notice given in the above manner.

 

XIX. EXECUTION.

 

This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

ODS TECHNOLOGIES, L.P. By:   TV Guide, Inc., General Partner    

By

 

/s/    GLORIA DICKEY

--------------------------------------------------------------------------------

   

Its

 

Executive Vice President Administration

--------------------------------------------------------------------------------

Ryan O’Hara

/s/    RYAN O’HARA

--------------------------------------------------------------------------------

 

9



--------------------------------------------------------------------------------

EXHIBIT A

OPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

General Release Agreement

 

This General Release Agreement (the “Agreement”) is entered into as of
                    , 200  , by and between Ryan O’Hara (the “Employee”) and ODS
Technologies, L.P. (the “Company”). Employee and the Company are parties to an
Employment Agreement dated as of February 17, 2004 (the “Employment Agreement”).

 

Employee’s employment with the Company will terminate effective on
                    , 200   (the “Termination Date”). In exchange for the
severance pay and other severance benefits provided to Employee under Section
IV-E-3 of the Employment Agreement, and except for the obligations of Company
under such Section IV-E-3, Employee hereby covenants not to sue and releases the
Company, and its subsidiaries, parent and affiliated entities, past and present,
and each of them, as well as their respective trustees, directors, officers,
agents, employees, shareholders, assignees, successors, attorneys, and insurers,
past and present, and each of them (individually and collectively referred to
herein as “Releasees”), from any and all claims, wages, agreements, contracts,
obligations, covenants, demands, costs, expenses, attorneys’ fees, rights,
debts, liens, and causes of action, known or unknown, suspected or unsuspected,
arising out of or in any way connected with his employment or any other
transactions, occurrences, acts or omissions, or any loss, damage or injury
whatsoever, known or unknown, suspected or unsuspected, resulting from any act
or omission by or on the part of said Releasees, or any of them, committed or
omitted, prior to the execution of this Agreement, whether based on contract,
tort, common law, or statute. Employee acknowledges by the execution of this
Agreement that he has no further claims against the Releasees other than for the
performance of the obligations set forth in Sections IV-E-3 and X of the
Employment Agreement.

 

The Employee hereby acknowledges that he has read this Agreement, understands
its contents and agrees to its terms and conditions knowingly, voluntarily and
of his own free will. Specifically, the Employee agrees: (a) that he is
releasing any and all claims under the Age Discrimination in Employment Act of
1967, as amended by the Older Workers Benefit Protection Act, and any federal,
state or local fair employment acts arising up to the date of the execution of
this Agreement; (b) that the consideration being received by the Employee is
greater than he would have been entitled to receive before signing this
Agreement; (c) that the Employee is hereby advised to consult an attorney of his
choice prior to the execution of this Agreement; (d) that the Employee was given
twenty-one (21) days from the date of receipt of this Agreement to decide
whether or not to execute it; and (e) that the Employee has seven (7) days from
the execution of this Agreement to revoke its execution and this Agreement will
become null and void if he elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven-day
revocation period. In the event of such revocation, the Company will not have
any obligations under this Agreement or Section IV-E-3 of the Employment
Agreement except for the payment of Accrued Obligations as defined in the
Employment Agreement.



--------------------------------------------------------------------------------

If any provision of this Agreement or its application is held invalid, the
invalidity shall not affect other provisions or applications of the Agreement
which can be given effect without the invalid provisions or application and,
therefore, the provisions of this Agreement are declared to be severable.

 

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
             day of              200  .

 

Ryan O’Hara                                       
                                                                   ODS
Technologies, L.P. By                                         
                                                          Its
                                        
                                                          